Citation Nr: 0506723	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  99-21 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a Raynaud's disease 
type disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1963 to July 1964.  This appeal was initiated from a 
June 1998 decision by the Milwaukee, Wisconsin, Department of 
Veterans Affairs (VA) Regional Office (RO) (the claims folder 
was subsequently transferred to the Chicago RO).  In 
September 2000, the veteran appeared before the undersigned 
at a Travel Board hearing at the RO.  The case was previously 
before the Board of Veterans' Appeals (Board) in March 2001, 
when it was remanded to the RO for additional development, 
and to provide notice of the Veterans Claims Assistance Act 
of 2000 (VCAA).  This matter is now before the Board on 
October 2004 remand from the United States Court of Appeals 
for Veterans Claims (Court) pursuant to a joint motion by the 
parties.  In December 2001, the Board denied service 
connection for Raynaud's disease type disability.  The 
veteran appealed that decision to the Court.  By an October 
2004 Order, the Court vacated the December 2001 Board 
decision, and remanded the matter of service connection for 
Raynaud's disease type disability for readjudication.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that a Raynaud's 
disease type disorder preexisted the veteran's military 
service.  

2.  Clear and unmistakable evidence shows that there was no 
chronic increase in the severity of the veteran's pre-
existing Raynaud's disease type disorder during service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness on the veteran's entry in 
service is rebutted with respect to a Raynaud's disease type 
disorder.  38 U.S.C.A. §§ 1110, 1131, 1132, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  

2.  The veteran's pre-existing Raynaud's disease type 
disability was not aggravated by service.  38 U.S.C.A. §§ 
1153, 5107 (West 2002); 38 C.F.R. § 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice by March 2001 correspondence from the RO.  
Although he was provided VCAA notice subsequent to the RO 
decision appealed (incidentally, notice would not have been 
possible prior to enactment of the VCAA), he is not 
prejudiced by any notice timing defect.  He was notified (in 
the June 1998 rating decision, in a July 1999 statement of 
the case (SOC), in the March 2001 correspondence, and in the 
December 2001 Board decision) of everything required, and has 
had ample opportunity to respond/supplement the record.  
Specifically, the March 2001 correspondence informed him of 
the allocation of responsibility of the parties to identify 
and obtain additional evidence in order to substantiate his 
claim.  

Regarding content of notice, the July 1999 SOC informed the 
veteran of what the evidence showed.  He was advised by the 
March 2001 correspondence that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The March 2001 
correspondence advised him of what the evidence must show to 
establish service connection for a Raynaud's disease type 
disability, and what information or evidence VA needed from 
him.  While the veteran was not advised verbatim to submit 
everything he had pertaining to his claim, the RO asked him 
to "submit any evidence that supports your claim for service 
connection . . . ."  He was further advised to submit, or 
provide releases for VA to obtain, any pertinent records.  
Essentially, this was equivalent to advising him to submit 
everything pertinent.  Everything submitted to date has been 
accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in the March 2001 remand.  A VA examination was 
scheduled, but the record reflects that the veteran canceled 
the examination, and stated that "he do[es] not want exam at 
all."  The RO requested twice, in April 1998 and March 2001, 
that the veteran provide information regarding any additional 
sources of evidence pertinent to his claim.  In response to 
the April 1998 request, the veteran stated that he tried, 
unsuccessfully, to secure postservice medical records from 
private health care providers, but such records were 
unavailable.  The veteran did not respond to the March 2001 
request for additional evidence.  VA has obtained all 
identified records that could be obtained, including service 
medical records, VA outpatient records, and lay statements 
from individuals familiar with the veteran's pertinent 
symptoms.  Where, as here, there has been substantial 
compliance with the VCAA and the implementing regulations, a 
remand for further development or review would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991). Evidentiary development is complete to the extent 
possible; VA's duties to notify and assist are met.  The 
Board finds it proper to proceed with appellate review.  It 
is not prejudicial to the veteran for the Board to do so.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that he has Raynaud's 
disease that was incurred in or aggravated by his military 
service.  Service medical records include a November 1963 
report of his medical history on entrance into active duty, 
which is negative for complaints or diagnosis of any vascular 
disorder or pertinent abnormality.  A contemporaneous report 
of medical examination indicates that the veteran sustained 
fractures of both little fingers several years prior to 
service, but is otherwise entirely negative for any vascular 
system disorder.  

A clinical record dated in March 1964 shows that the veteran 
complained of tingling pain and discoloration of his fingers 
on exposure to cold temperatures, and was treated for "old 
frost bite on hands."  Examination revealed that his fingers 
were normal, and there was no change after he soaked them in 
ice water for 20 minutes.  The veteran returned to the clinic 
a week later with white fingers after exposure to cold, and 
they returned to normal color in 10 to 15 minutes.  The 
examiner "doubt[ed] that this is a cold injury," and it was 
noted that a sibling of the veteran "has [a] similar 
problem."  It was further reported that the veteran was 
asymptomatic over the previous week, while he was on "inside 
duty."  The diagnosis was Raynaud's phenomenon, and 
additional consultation was recommended.  A consultation 
report dated later in March 1964 indicated that the veteran 
"gives a good history of Raynaud's phenomenon all of [his] 
life."  The examiner noted that there was no history of 
previous frostbite, and it was again indicated that the 
veteran had a sister with "similar trouble."  Soaking the 
veteran's hands in cold water did not cause any change.  The 
diagnosis was possible Raynaud's phenomenon.  The veteran 
returned for clinical evaluation in April 1964, when 
"typical changes of Raynaud's phenomenon" were noted, 
including pallor of his fingers beyond the first 
interphalangeal joints, followed by a dusky cyanosis and 
hyperemia.  The examiner (who noted that clinical findings 
were observed by another physician (the chief of 
cardiovascular services)) reported that "[a]s there is no 
evidence of any primary etiology and there is a family 
[history] of same, this is probably the idiopathic form of 
Raynaud's disease."  

A May 1964 clinic notation shows diagnosis of idiopathic 
Raynaud's phenomenon, and the veteran was placed on P-3 
profile.  A clinical report later in May 1964 shows that the 
veteran continued to have difficulty with his hands on the 
least exposure, and a P-4 profile was assigned.  The examiner 
stated, "this man should not have been drafted."  
Additional clinical reports in May 1964 show diagnosis of 
Raynaud's disease that existed prior to service (EPTS).  
Regarding the history of the disorder, one examiner stated:

[The veteran] has a history of typical 
Raynaud's phenomenon occurring since his 
early high school days.  It is 
precipitated by exposure to the cold and 
especially by cool winds.  A younger 
sister has a history of similar 
difficulty.  There has been no history of 
primary etiology.  Because of the 
continued difficulty which the [veteran] 
has manifested, despite adequate 
conservative therapy, it is recommended 
that he be separated from the service 
with an EPTS condition as mentioned 
above.

In a November 1963 report of medical history on his 
separation from active duty, the veteran reported that before 
his induction, he "was stricken in some way with Raynaud's 
disease,"  He stated that his fingers turn white, become 
stiff, and cause great pain in any type of cold weather.  A 
contemporaneous medical examination shows diagnosis of 
Raynaud's disease, EPTS.  

A report of Medical Board proceedings in June 1964 shows 
diagnosis of Raynaud's disease, EPTS.  The Board described 
the disorder as causing chronic recurrent blood vessel spasms 
in the veteran's hands on exposure to cold.  The veteran 
again indicated that, since his early high school days, he 
experienced episodes of difficulty with his hands and fingers 
on exposure to cold.  He reported that he never received 
medical treatment for the disorder prior to service.  The 
Medical Board expressly recommended that the veteran be 
separated from service "for a condition which existed prior 
to service and has not been aggravated by active service."  

Postservice evidence includes April 1998 correspondence from 
the veteran, wherein he  reported that he sought treatment 
from a private doctor after his separation from service, but 
that physician's records are no longer available.  He stated 
that a private physician told him that he had Raynaud's 
disease, but as nothing in the way of a permanent solution 
for the condition could be done, he sought no further 
treatment.  Of record is a January 1998 VA outpatient record 
showing treatment for Raynaud's phenomenon/disease.  The 
veteran complained of color changes with tingling and pain in 
cold weather.  He told the examiner that he contracted the 
disease in service.  The diagnosis was "Raynaud's," but the 
examiner was uncertain as to whether it was the disease 
(idiopathic) or the phenomenon (there were some 
signs/symptoms suggestive of CREST/limited CREST syndrome).  
March and April 1998 VA outpatient treatment records are 
negative for complaints or treatment for Raynaud's disease, 
but reveal treatment for right thumb problems related to an 
occupational repetitive motion injury, and complaints of loss 
of sense of taste and smell.  
The veteran also submitted statements from his mother and a 
fellow serviceman.  His mother stated that the veteran was in 
"all around excellent health" prior to service, but 
subsequent to service she noticed that his fingers became 
"milky white" on exposure to cold weather, and "[t]hey 
never did that before entering the service."  His fellow 
serviceman reported that he observed the same color changes 
in the veteran's fingers when he and the veteran were 
training together during service.  The serviceman further 
reported that the veteran complained of stinging and numbness 
in his fingers during training in cold weather.  

The veteran testified in September 2000 that his fingers turn 
from a purplish color to white in cool weather, and they also 
become numb, with a throbbing and aching pain.  The 
discoloration stops when they are warmed, but a tingling 
sensation persists for some period.  He testified that his 
statements, as referred to by service examiners in the 
service medical records to the effect that he had Raynaud's 
disease prior to service, were based upon his telling the 
examiners that he wore gloves while playing high school 
football, and that he assumed he must have had Raynaud's 
disease in high school because he needed gloves in cool 
weather.  He testified that he told service examiners that he 
had the disease "slightly" in high school as a result of 
this assumption.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Notably, this veteran's service, from November 1963 to July 
1964, was during Peacetime.  A veteran who served 6 months or 
more in Peacetime is presumed to have been in sound condition 
when examined, accepted, and enrolled for service except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.  VA's General Counsel 
has held that the provisions of 38 C.F.R. §  3.304(b) are 
invalid insofar as it stated that the presumption of sound 
condition could be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service 
without requiring clear and unmistakable evidence to rebut 
the presumption as to any aggravation during service.  
VAOPGCPREC 3-2003 (2004); see also Cotant v. Principi, 17 
Vet. App. 116 (2003).

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  It is the Secretary's burden to rebut the 
presumption of in-service aggravation by clear and 
unmistakable evidence.  See Laposky v. Brown, 4 Vet. App. 331 
(1993); Akins v. Derwinski, 1 Vet. App. 228 (1991); see also 
VAOPGCPREC 3-2003.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law. A 
pre-existing disease or injury will be presumed to have been 
aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292 (1991); Jensen v. Brown, 4 Vet. 
App. 304 (1993).  Evidence of the veteran being asymptomatic 
on entry into service, with an exacerbation of symptoms 
during service, does not constitute evidence of aggravation.  
Green v. Derwinski, 1 Vet. App. 320 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The statements and contentions of the veteran, his mother, 
and his fellow serviceman describing the symptoms of the 
veteran's Raynaud's disease type disorder are competent 
evidence to the extent that they can describe what he 
experienced prior to, during, and subsequent to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
their contentions regarding a relationship between a current 
Raynaud's disease type disorder and service cannot establish 
that such disorder was incurred or aggravated in service.  As 
laypersons, they are not competent to establish medical nexus 
by their own unsupported opinion.  Id.

Here, the Board finds that the presumption of soundness on 
service entry is rebutted by competent, clear, and 
unmistakable evidence.  On repeated clinical evaluations in 
service, the veteran expressly gave a long personal and 
familial history of Raynaud's disease type symptoms.  Based 
upon his description of symptoms that predated his entry into 
service, the service examiners made competent (i.e., medical) 
findings that the veteran's Raynaud's disease type condition 
was a disorder that pre-existed service.  Service examiners 
repeatedly provided independent diagnoses of a pre-existing 
Raynaud's disease type disorder.  Their medical judgment (see 
38 U.S.C.A. § 1132) must be accorded substantial probative 
value.  While lay testimony is not competent for diagnostic 
purposes, eyewitness accounts of symptoms are competent 
evidence insofar as they provide support for a diagnosis by a 
medical professional.  See Espiritu, supra.  
Because a Raynaud's disease type disability pre-existed 
service, it follows that it could not have been incurred in 
service.  However, service connection may still be shown if 
aggravation of the pre-existing condition by military service 
is established. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Here, 
the record is entirely devoid of evidence showing aggravation 
of the veteran's Raynaud's disease type disorder in service.  
Although at times, by the veteran's own statements and 
testimony, and by lay statements submitted in support of his 
claim, there were seasonal (cool/cold weather) activity 
related exacerbations of the disorder, there is no competent 
(i.e., medical) evidence that there was a chronic increase in 
pathology of the disability during service.  The symptoms 
that the veteran exhibited prior to and during service, upon 
which the service physicians based their diagnoses, as well 
as the symptoms the veteran has described subsequent to 
service, have been essentially the same.  

The presumption of aggravation attaches "Where there is an 
increase in disability (emphasis added)"  during service.  
See 38 U.S.C.A. § 1153.  Without an increase in disability in 
service, aggravation may not be conceded.  As noted, in March 
2001 the Board remanded this case for, in part, a VA 
examination with the goal of establishing a medical opinion 
on the matter of whether there was a chronic increase in the 
level of impairment of the Raynaud's disease type disorder 
during service.  Although an examination was scheduled, the 
veteran canceled it and expressly declined to reschedule.  VA 
regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause (as here), fails to report for 
such examination, in an original compensation claim, the 
claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655.  As the record stands, the evidence simply 
does not support the veteran's claim.  There is no medical 
evidence that the pathology of this disability increased in 
severity during service.  The only competent evidence in this 
regard (the Service Medical Board determination) indicates it 
did not.  Lay opinions of the veteran, his family, and his 
friends in this regard are not competent evidence in this 
matter.  See Espiritu, supra.  While they may be competent to 
report symptoms capable of lay observation, they are not 
competent to opine regarding the medical significance of what 
they observed.  As the veteran has declined any further 
examination, this decision must be based on the evidence of 
record.  Without any showing of an increase in disability 
during service, there is no basis for finding aggravation (or 
whether any presumption of such is rebutted).  

The preponderance of the evidence is against this claim.   
Hence, it must be denied.


ORDER

Service connection for a Raynaud's disease type disability is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


